DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the originally filed specification:
(i)	Paragraphs [00103]-[00104], [00107] and [00111] of the originally filed specification discuss “initial or permanent calibration table 1610”, which is not shown in the figures.  Instead as stated in [0092] 1610 depicts “areas 1610 of no FSR ink 704”.
(ii)	Paragraph [00103]-[00104], [00107] and [00111] of the originally filed specification discusses “environmentally compensated calibration table 1618”, which is not shown in the figures.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to because figure 3 includes an unlabeled rectangular box below arrows from 221, 223 and 225.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “ENVIRONMENTAL COMPENSATION ELEMENT OF A FORCE-SENSING MEMBRANE”.
5.	The abstract needs to be amended to remove the phrases “The disclosed subject matter provides”, “Accordingly, various disclosed” and “Further disclosed” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”).  Appropriate correction is required.
6.	The following amendments to the originally filed specification need to be made to fix grammatical issues: (i) [003] “is deposit” to “is deposited”; (ii) [0006] “the potential introduce” to “the potential to introduce”; (iii) [0042] “these change” to “these changes”; (iv) “environmentally- compensated” to “environmentally-compensated”; (iv) [0066] includes an extra space between “FSR material” and “of FSM 502/504”; (v) [0071] “in connection exemplary” to “in connection with exemplary”; (vi) [0072] “printer atop of” to a grammatically correct phrase; 
Claim Objections
7.	Claims 6-8 are objected to because of the following informalities:  
	Claim 6 at line 3 needs to be changed from “the PCB” to “a PCB” to correct a lack of antecedent basis issue.  This claim amendment would provide proper antecedent basis for “the PCB” in claim 6 at lines 3-4.  Note that while claim 4 at line 2 includes “a printed circuit board (PCB)”, claim 6 does not depend upon claim 4.  Appropriate correction is required.  This objection applies to claims 7-8 that depend upon claim 6.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent Pub. No. 2011/0134069 A1 to Shen.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 20, Rosenberg discloses a force-sensitive resistive (FSR) material (FIG. 1: 124; ¶¶0019, 0028) of a force-sensing membrane (FSM)(124)(FIG. 1; ¶¶0019, 0028 – 124 spans gaps between the array of electrodes 116) associated with a device(110)(FIG. 1; ¶0018).
	Rosenberg does not expressly disclose a method, comprising: determining at least one electrical characteristic associated with sheet resistance of a force-sensitive resistive (FSR) material of a force-sensing membrane (FSM) associated with a device via an environmental compensating element (ECE) of the FSM; determining a geometry correction factor based at least in part on the at least one electrical characteristic associated with sheet resistance of the FSR of the FSM and sheet resistance of the FSR material determined during manufacture of the device and stored in a computer-readable memory associated with the device; determining a temperature associated with the FSM, based at least in part on temperature information from a temperature sensor associated with the device; and determining a correction factor associated with the FSM, based at least in part on the temperature associated with the FSM and the geometry correction factor.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
        
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Shen discloses a method (Fig. 1-5; ¶¶0026-0029, 0033-0037, 0045, 0047-0048, 0057-0060 – during manufacturing {¶0026, especially – “ex-factory calibration procedure”) of the device {Fig. 1: 160/170/172} sheet/surface resistance values are recorded form various reference points {Figs. 2-3} at various temperatures {Fig. 3: RX-1 to R-40-5}, and a subsequently a user calibrates the device {Fig. 1: 160/170/172} at a given temperature TY {Fig. 4: Step 10} to obtain resistances RY-1 to RY-5 corresponding the reference points {Fig. 4: Step 12}.  Then the manufacturing determined values {Fig. 3: RX-1 to R-40-5} are interpolated according to the current temperature to obtain interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} that are used along with the user obtained values RY-1 to RY-5 to obtain correction weights that are in turn multiplied by the interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} to obtain current surface resistances {RZ-1 to RZ-5} that are used to obtain corrected coordinate values of touch.), comprising: determining at least one electrical characteristic(temperature compensated current sheet/surface resistance values at various reference points)(Figs. 3, 5: ¶¶0058-0060) associated with sheet resistance (Fig. 1: 170; ¶0024) of material (Fig. 1: 170; ¶0024) associated with a device (Fig. 1: 160, 170, 171; ¶0024) via an environmental compensating element (ECE)(171)(Fig. 1; ¶¶0024, 0046-0048, 0058); determining a geometry correction factor(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058 – a correction factor for a sheet resistance of surface is a geometry correction factor as geometry includes surfaces) based at least in part on the at least one electrical characteristic(sheet/surface resistance values at points RY-1 to RY-5 at different temperatures)(Figs. 1, 4: 170, Step 12; ¶¶0024, 0042-0043, 0048) associated with sheet resistance (Figs. 1: 170; ¶0024) of the material (Fig. 1: 170; ¶0024) and sheet resistance (Fig. 1: 170; ¶0024) of material (Fig. 1: 170; ¶0024) determined during manufacture of the device (FIGs 3 and 5: RX-1 to R-40-5; ¶¶0033-0037, 0045, 0047-0048, 0057-0058 - the manufacturing determined values {Fig. 3: RX-1 to R-40-5} are interpolated according to the current temperature to obtain interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} that are used along with the user obtained values RY-1 to RY-5 to obtain correction weights); determining a temperature associated with the material(170)(Fig. 1; ¶¶0024, 0051, 0053, 0056-0058), based at least in part on temperature information from a temperature sensor(171)(Fig. 1; ¶¶0051-0052) associated with the device (Fig. 1: 160, 170, 171; ¶0024); and determining a correction factor1(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058) associated with the material(170)(Fig. 1; ¶¶0024, 0063), based at least in part on the temperature associated with the material(170)(Fig. 1; ¶¶0024, 0051-0053, 0048, 0051-0058, 0063) and the geometry correction factor(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg with Shen to provide a device that provides for correct touch input locations regardless of changes in the ambient temperature (¶¶0008, 0025, 0060-0061, 0063).


	As to claim 21, Rosenberg and Shen teach the method of claim 20, as applied above.
Rosenberg further discloses the FSR material (FIG. 1: 124; ¶¶0019, 0028) of the FSM(124)(FIG. 1; ¶¶0019, 0028 – 124 spans gaps between the array of electrodes 116).
Shen further discloses further comprising: storing at least one of the sheet resistance (Fig. 1: 170; ¶0024) of the material (Fig. 1: 170; ¶0024) or the geometry correction factor(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058) in the computer-readable memory(140 and/or 190)(Figs. 1-2: Step 8; ¶¶0029, 0033, 0036-0037, 0042, 0048, 0058; claim 1 – bios memory 190 and/or fixed storage medium 140 stores each of: (i) surface/sheet resistance values Rx-1 to Rx-5; (ii) surface/sheet resistance values RY-1 to RY-5; and (iii) the geometry correction factor) associated with the device (Fig. 1: 160, 170, 171; ¶0024).
The motivation to combine the additional teachings of Shen is for the same reasoning as applied above for claim 20.
10.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”) in view of U.S. Patent Pub. No. 2011/0134069 A1 to Shen as applied to claim 20 above, in view of U.S. Patent Pub. No. 2011/0157083 A1 to Hershman et al. (“Hershman”).
	As to claim 22, Rosenberg and Shen teach the method of claim 20, as applied above.
	Rosenberg and Shen further teach wherein the determining the at least one electrical characteristic associated with the sheet resistance of the FSR of the FSM comprises determining the at least one electrical characteristic (Rosenberg: FIG. 1: 124; ¶¶0019, 0028; Shen: Figs. 1, 3, 5: temperature compensated current sheet/surface resistance values at various reference points; Fig. 1: 170, 171; ¶¶0024, 0058-0060) and associated with the ECE of the FSM (Rosenberg: FIG. 1: 124; ¶¶0019, 0028; Shen: Fig. 1: 170, 171; ¶¶0024, 0046-0048, 0058).
The motivation to combine the additional teachings of Shen is for the same reasoning as applied above for claim 20.
Rosenberg and Shen do not expressly disclose determining the at least one electrical characteristic via a plurality of electrical contacts electrically coupled across the FSR material of the FSM.
Hershman discloses determining the at least one electrical characteristic (FIG. 3: 520; ¶0038) via a plurality of electrical contacts(522, 528)(FIG. 3; ¶0038) electrically coupled across the FSR material(520)(FIG. 3; ¶0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg and Shen with Hershman discloses provide a method that measures sheet resistance using relatively simple and cheap components.

As to claim 23, Rosenberg, Shen and Hershman teach the method of claim 22, as applied above.
Rosenberg, Shen and Hershman further teach wherein the determining the at least one electrical characteristic via the plurality of electrical contacts electrically associated with the ECE of the FSM, comprises determining the at least one electrical characteristic via the plurality of electrical contacts associated with the ECE of the FSM (Rosenberg: FIG. 1: 124; ¶¶0019, 0028; Shen: Figs. 1, 3, 5: temperature compensated current sheet/surface resistance values at various reference points; Fig. 1: 170, 171; ¶¶0024, 0046-0048, 0058-0060; Hershman: FIG. 3: 520, 522, 528; ¶0038), wherein the ECE is electrically coupled to a processor associated with the device and configured to execute control logic stored in the computer-readable memory associated with the device (Rosenberg: Fig. 1: 160, 124, 170, 171; ¶¶0019, 0024, 0028; Shen: Fig. 1: CPU/120, 130, 160, 170, 171; ¶¶0024, 0029-0030, 0041, 0046-0048, 0058), wherein the control logic is configured to determine at least one of the geometry correction factor (Shen: Figs. 1, 4, 5: any one of correction weights G1 to G5, CPU/120, 130; ¶¶0023, 0029, 0048, 0058), the correction factor (Shen: Figs. 1, 4, 5: any one of correction weights G1 to G5, CPU/120, 130; ¶¶0023, 0029, 0048, 0058), or a compensated calibration table as an environmental compensation factor that relates the at least one electrical characteristic associated with sheet resistance of the FSR of the FSM to at least one of a force applied to the FSM or a location of the force applied to the FSM (Rosenberg: FIG. 1: 110, 130, 124; ¶¶0019, 0028, 0034; Shen: Figs. 1, 3-5: temperature compensated current sheet/surface resistance values at various reference points; Fig. 1: CPU/120, 130, 170, 171, any one of correction weights G1 to G5; ¶¶0023-0024, 0045, 0048, 0058-0060).
The motivation to combine the additional teachings of Shen is for the same reasoning as applied above for claim 20, and the motivation to combine the additional teachings of Hershman is for the same reasoning set forth above for claim 22.

The closest prior art, U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”), U.S. Patent Pub. No. 2011/0134069 A1 to Shen and U.S. Patent Pub. No. 2011/0157083 A1 to Hershman et al. (“Hershman”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
11.	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”) in view of China Patent Pub. No. 105900046 B to Rosenberg et al. (“Rosenberg II”) in view of U.S. Patent Pub. No. 2011/0134069 A1 to Shen in view of U.S. Patent Pub. No. 2011/0157083 A1 to Hershman et al. (“Hershman”).
	As to claim 1, Rosenberg discloses a system(100)(FIG. 1; ¶0018), comprising: a force-sensing membrane (FSM)(124)(FIG. 1; ¶¶0019, 0028); and a two-dimensional array of electrodes(116)(FIG. 1; ¶¶0018, 0019, 0028) associated with the FSM(124)(FIG. 1; ¶0019) adapted to make electrical contact representative of physical contact (FIG. 1: 116; ¶¶0018, 0028) with the FSM(124)(FIG. 1; ¶0019) at respective locations of the two-dimensional array(116)(FIG. 1; ¶¶0018, 0028) with a force applied to the FSM(124)(FIG. 1; ¶¶0019, 0028).
	Rosenberg does not expressly disclose at least two electrical contacts of the FSM, spaced apart on and in contact with an area of force-sensing resistive (FSR) material coating on a surface of the FSM, where the at least two electrical contacts are configured to allow sheet resistance measurement of the FSM during operation of the system.
	Rosenberg II discloses an area of force-sensing resistive (FSR) material coating on a surface of the FSM (p 28, ¶that begins – “There are various” – conductive ink on a surface of a polymer such as a conductive rubber or a conductive plastic).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg with Rosenberg II to provide a system in which a force sensing material may be fabricated cheaply.
	Shen discloses sheet resistance measurement of the touch sensing layer(170)(Fig. 1; ¶¶0024, 0063) during operation of the system (Fig. 1; ¶¶0008, 0021, 0024, 0063).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg and Rosenberg II with Shen to provide a system that provides for correct touch input locations regardless of changes in the ambient temperature (¶¶0008, 0025, 0060-0061, 0063).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hershman discloses at least two electrical contacts(522, 528)(FIG. 3; ¶0038) of the force-sensing layer(520)(FIG. 3; ¶0038), spaced apart on and in contact with an area of force-sensing resistive (FSR) material(520)(FIG. 3; ¶0038), where the at least two electrical contacts(522, 528)(FIG. 3; ¶0038) are configured to allow sheet resistance measurement of the force-sensing layer(520)(FIG. 3; ¶0038).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg, Rosenberg II and Shen with Hershman discloses provide a system that measures sheet resistance using relatively simple and cheap components.

	As to claim 2, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 1, as applied above.
Rosenberg II further teaches wherein the FSM comprises a conductive ink (p 28, ¶that begins – “There are various”).
	The motivation to combine the additional teachings of Rosenberg II is for the same reasoning set forth above for claim 1.

As to claim 3, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 1, as applied above.
Rosenberg II further teaches wherein the FSM comprises a silver-based conductive ink or another low-resistance material (p 28, ¶that begins – “There are various”).
	The motivation to combine the additional teachings of Rosenberg II is for the same reasoning set forth above for claim 1.

As to claim 4, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 1, as applied above.
Rosenberg further discloses further comprising: a printed circuit board (PCB)(114)(FIG. 1; ¶0028) comprising the two-dimensional array of electrodes(116)(FIG. 1; ¶¶0018, 0019, 0028) adapted to complete the electrical contact of the two-dimensional array of electrodes(116)(FIG. 1; ¶¶0018, 0019, 0028-0029) associated with the FSM(124)(FIG. 1; ¶¶0019, 0028).

As to claim 5, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 1, as applied above.
Rosenberg further discloses a measurement of a force applied to the FSM(124)(FIG. 1; ¶¶0019, 0028) in operation of the system(100)(FIG. 1; ¶0018).
Shen further discloses further comprising: an environmental compensating element (ECE)(171)(Fig. 1; ¶¶0024, 0046-0048, 0058) configured to allow measurement of at least one electrical characteristic(sheet/surface resistance values at points RY-1 to RY-5 at different temperatures)(Figs. 1, 4: 170, Step 12; ¶¶0024, 0040, 0042-0045, 0047, 0053, 0062-0063) associated with the sheet resistance (Fig. 1: 170; ¶0024) for determination of an environmental compensation factor(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058) to a measurement of a touch applied to the touch-sensing layer(170)(Fig. 1: ¶¶0024, 0047-0048, 0057-0060).
The motivation to combine the additional teachings of Shen is for the same reasoning set forth above for claim 1.

As to claim 9, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 5, as applied above.
Rosenberg, Rosenberg II, Shen and Hershman further teach further comprising: control circuitry electrically coupled to the at least two electrical contacts (Shen: Fig. 1: 170; ¶¶0024, 0063; Hershman: FIGs. 1, 3, 6: 140, 520, 522, 526, 528; ¶¶0035, 0038, 0042) and configured to allow measurement of the at least one electrical characteristic associated with the sheet resistance for use as the environmental compensation factor (Shen: Figs. 1, 4-5: 170, Step 12, Step 171, any one of correction weights G1 to G5; ¶¶0024, 0040, 0042-0045, 0047-0048, 0053, 0058, 0062-0063; Hershman: FIGs. 3, 6: 520, 522, 526, 528; ¶¶0038, 0042).
The motivation to combine the additional teachings of Shen and Hershman is for the same reasonings set forth above for claim 1.

As to claim 10, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 9, as applied above.
Herschman further discloses wherein the control circuitry is configured to generate a voltage proportionate to the sheet resistance (FIGs. 1, 3, 6: 140, 520, 522, 526, 528; ¶¶0035, 0038, especially – “Measuring resistance values may be performed by…applying current through the measured terminals and measuring the voltage difference between the measured terminals”, 0039, 0042, 0046, especially – “the control unit detects voltage values of terminals of the resistive touch apparatus”).
The motivation to combine the additional teachings of Hershman is for the same reasoning set forth above for claim 1.

As to claim 11, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 9, as applied above.
Shen further discloses further comprising: a memory(any one of 130, 140 or 190)(Fig. 1; ¶¶0029, 0033) comprising computer executable instructions, algorithms, and control logic for operation and environmental compensation of the system (Fig. 1; ¶¶0011, 0029, 0041-0049); and a processor(120)(Fig. 1; ¶0021) configured to execute at least one of the computer executable instructions, algorithms, or control logic (Fig. 1; ¶¶0011, 0029, 0041-0049).
The motivation to combine the additional teachings of Shen is for the same reasoning set forth above for claim 1.
12.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”) in view of China Patent Pub. No. 105900046 B to Rosenberg et al. (“Rosenberg II”) in view of U.S. Patent Pub. No. 2011/0134069 A1 to Shen in view of U.S. Patent Pub. No. 2011/0157083 A1 to Hershman et al. (“Hershman”) as applied above to claim 5, in view of U.S. Patent Pub. No. 2011/0080347 A1 to Steeves et al. (“Steeves”).
As to claim 6, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 5, as applied above.
Rosenberg, Rosenberg II, Shen and Hershman further teach wherein the ECE further comprises at least two electrical contacts of the FSM and a corresponding set of contacts on the PCB (Rosenberg: FIG. 1: 124; ¶¶0019, 0028, 0029, especially – “The force-sensing layer is…connected to the substrate 114 about its perimeter”; Shen: Fig. 1: 170, 171; ¶¶0024, 0046-0048, 0058; Hershman: FIG. 3: 520, 522, 528; ¶0038).
The motivation to combine the additional teachings of Shen and Hershman is for the same reasonings set forth above for claim 1,
Rosenberg, Rosenberg II, Shen and Hershman do not expressly disclose a conductive adhesive located between at least two electrical contacts of the FSM and a corresponding set of contacts on the PCB that forms low-resistance electrical coupling between the FSM and the PCB.
Steeves discloses a conductive adhesive(411)(FIG. 4; ¶0057) located between an electrical contact(404)(FIG. 4; ¶0057) and a corresponding contact on the PCB(410)(FIG. 4; ¶0057) that forms low-resistance electrical coupling (FIG. 4: 411; ¶0057) between the electrical contact(404)(FIG. 4; ¶0057) and the PCB(410)(FIG. 4; ¶0057).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg, Rosenberg II, Shen and Hershman with Steeves to provide a system that is more reliable (i.e., by having the electrical contacts of the FSM firmly bound to the PCB).

As to claim 7, Rosenberg, Rosenberg II, Shen, Hershman and Steeves teach the system of claim 6, as applied above.
Steeves further discloses wherein the conductive adhesive(411)(FIG. 4; ¶0057) comprises at least one of a liquid conductive adhesive (FIG. 4: 411; ¶0057) or a dry film conductive adhesive (FIG. 4: 411; ¶0057 – film 411 can be a liquid {e.g., acrylic} or dry {e.g., nickel alloy}).
	The motivation to combine Steeves further teachings is for the same reasoning set forth above for claim 6.

As to claim 8, Rosenberg, Rosenberg II, Shen, Hershman and Steeves teach the system of claim 6, as applied above.
Steeves further discloses wherein the conductive adhesive comprises a conductive epoxy (411)(FIG. 4; ¶0057).
The motivation to combine Steeves further teachings is for the same reasoning set forth above for claim 6.
Allowed Claims/Potentially Allowable Subject Matter
13.	Claims 14-19 are allowed.  Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
14.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    5597
    3565
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    5571
    3591
    media_image10.png
    Greyscale

Dependent claim 12 identifies the distinct features: “further comprising: the control logic(FIG. 4: 340) configured to determine a variable factor applied to modify values in a pre-determined calibration table(FIGs. 20, 22: 2016, 2206) of the FSM to create an environmentally-compensated calibration table(FIGs. 20, 22: 2020, 2206) for the FSM”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”), China Patent Pub. No. 105900046 B to Rosenberg et al. (“Rosenberg II”), U.S. Patent Pub. No. 2011/0134069 A1 to Shen and U.S. Patent Pub. No. 2011/0157083 A1 to Hershman et al. (“Hershman”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 12, Rosenberg, Rosenberg II, Shen and Hershman teach the system of claim 11, as applied above.
	Shen further discloses further comprising: the control logic configured to determine a variable factor (Figs. 1, 4, 5: any one of correction weights G1 to G5, CPU/120, 130; ¶¶0023, 0029, 0048, 0058).
	The motivation to combine Shen’s further teachings is the same as the reasoning set forth above for claim 1.
	Rosenberg, Rosenberg II, Shen and Hershman do not teach the above underlined limitations.

    PNG
    media_image11.png
    5632
    3600
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    3907
    2745
    media_image12.png
    Greyscale

Independent claim 14 identifies the distinct features: “and correcting a calibration table(FIG. 20: 2010) comprising position and force information associated with the FSM(FIG. 5: 502/4) of the device(FIG. 3: 300) with the correction factor to create a compensated calibration table as the environmental compensation factor(FIG. 20: 2018)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0107378 A1 to Rosenberg et al. (“Rosenberg”) and U.S. Patent Pub. No. 2011/0134069 A1 to Shen, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 14, Rosenberg discloses a force-sensing membrane (FSM)(124)(FIG. 1; ¶¶0019, 0028 – 124 spans gaps between the array of electrodes 116) of a device(100)(FIG. 1; ¶0018); a force applied to the FSM(124)(FIG. 1; ¶¶0018-0019, 0028 – 124 spans gaps between the array of electrodes 116).
	Rosenberg does not expressly disclose a method, comprising: determining at least one electrical characteristic associated with sheet resistance of a force-sensing membrane (FSM) of a device for use in determination of an environmental compensation factor to a measurement of a force applied to the FSM; determining a correction factor based at least in part on a comparison of the sheet resistance of the FSM with a sheet resistance of the FSM determined during manufacture of the device and stored in a computer-readable memory associated with the device; and correcting a calibration table comprising position and force information associated with the FSM of the device with the correction factor to create a compensated calibration table as the environmental compensation factor.
	Shen discloses a method (Fig. 1-5; ¶¶0026-0029, 0033-0037, 0045, 0047-0048, 0057-0060 – during manufacturing {¶0026, especially – “ex-factory calibration procedure”) of the device {Fig. 1: 160/170/172} sheet/surface resistance values are recorded form various reference points {Figs. 2-3} at various temperatures {Fig. 3: RX-1 to R-40-5}, and a subsequently a user calibrates the device {Fig. 1: 160/170/172} at a given temperature TY {Fig. 4: Step 10} to obtain resistances RY-1 to RY-5 corresponding the reference points {Fig. 4: Step 12}.  Then the manufacturing determined values {Fig. 3: RX-1 to R-40-5} are interpolated according to the current temperature to obtain interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} that are used along with the user obtained values RY-1 to RY-5 to obtain correction weights that are in turn multiplied by the interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} to obtain current surface resistances {RZ-1 to RZ-5} that are used to obtain corrected coordinate values of touch.), comprising: determining at least one electrical characteristic(sheet/surface resistance values at points RY-1 to RY-5 at different temperatures)(Figs. 1, 4: 170, Step 12; ¶¶0024, 0040, 0042-0045, 0047, 0053, 0062-0063) associated with sheet resistance (Figs. 1, 3: 170; ¶0045) of a touch-sensing layer(170)(Fig. 1; ¶¶0024, 0063) of a device (Fig. 1: 160, 170, 171; ¶0024) for use in determination of an environmental compensation factor(any one of correction weights G1 to G5)(Figs. 4, 5: Step 171; ¶¶0048, 0058) to a measurement of a touch applied to the touch-sensing layer(170)(Fig. 1: ¶¶0024, 0047-0048, 0057-0060); determining a correction factor(correction weight)(Fig. 5; ¶¶0048, 0058) based at least in part on a comparison of the sheet resistance(RI-1, RI-2, RI-3, RI-4, RI-5)(Figs. 5; ¶¶0047, 0058) of the touch-sensing layer(170)(Fig. 1: ¶0061) with a sheet resistance (Figs. 1: 170; ¶0024) of the material (Fig. 1: 170; ¶0024) determined during manufacture of the device (FIGs 3 and 5: RX-1 to R-40-5; ¶¶0033-0037, 0045, 0047-0048, 0057-0058 - the manufacturing determined values {Fig. 3: RX-1 to R-40-5} are interpolated according to the current temperature to obtain interpolated sheet/surface resistance values for the coordinate points {RI-1 to RI-5} that are used along with the user obtained values RY-1 to RY-5 to obtain correction weights) and stored in a computer-readable memory associated with the device (140 and/or 190)(Figs. 1-2: Step 8, 140 and/or 190; ¶¶0029, 0033, 0036-0037, 0042, 0048, 0058; claim 1 – bios memory 190 and/or fixed storage medium 140 stores each of: (i) surface/sheet resistance values Rx-1 to Rx-5; (ii) surface/sheet resistance values RY-1 to RY-5; and (iii) the geometry correction factor).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Rosenberg with Shen to provide a device that provides for correct touch input locations regardless of changes in the ambient temperature (¶¶0008, 0025, 0060-0061, 0063).
	Rosenberg and Shen to not teach the above underlined limitations.
Other Relevant Prior Art
15.	Other relevant prior art includes: 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(i)	U.S. Patent Pub. No. 2010/0214231 A1 to D’Souza et al. discloses measuring sheet resistance of an electrical coating(116)(FIG. 1; ¶0022) using two electrodes(110, 112)(FIG. 1; ¶0022).
(ii)	U.S. Patent Pub. No. 2015/0091858 A1 to Rosenberg et al. discloses force sensing material coating (¶¶0305, 0318).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the correction factor is not limited to being different than the geometry correction factor.